In re Picou, Johnny; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 314-521; to the Court of Appeal, Fourth Circuit, No. 92KW-1139.
The relator represents that the district court has failed to act timely on an application for post conviction relief he has filed *823on or about September 4,1991. If relator’s representation is correct, the district court is ordered to consider and act on the application.
LEMMON, J., not on panel.